ORDER
PER CURIAM.
D.S.M. (Father) appeals the trial court’s judgment terminating his parental rights to J.O.N. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2017).